Citation Nr: 9903985	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
for convalescence under the provisions of 38 C.F.R. § 4.30 
beyond March 31, 1994.

2.  Entitlement to an extension of a temporary total rating 
for convalescence under the provisions of 38 C.F.R. § 4.30 
beyond January 31, 1995.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to March 
1947.

This appeal arises from a September 1994 and a January 1995 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO), in St. Petersburg, Florida. 

The issues of entitlement to an extension of a temporary 
total rating for convalescence under the provisions of 
38 C.F.R. § 4.30 beyond January 31, 1995 and a total rating 
based on individual unemployability will be addressed in the 
REMAND portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the condition of his right ankle 
was so severe following the November 1993 surgery that he 
required an additional period of convalescence. He asserts 
that he was unable to work since the surgery. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to an extension 
of a temporary total rating for convalescence under the 
provisions of 38 C.F.R. § 4.30 beyond March 31, 1994.


FINDINGS OF FACT

1.  Service connection is in effect for a lumbosacral strain, 
which is currently evaluated as 40 percent disabling, and for 
a right ankle disability which is currently evaluated as 30 
percent disabling, for a combined evaluation of 60 percent.

2.  The veteran underwent removal of an extosis from the 
right ankle at a VA hospital in November 1993.

3.  In an October 1996 rating action, the RO extended the 
veteran's temporary total rating for convalescence through 
March 31, 1994. 

4.  Post-surgical convalescence was not required beyond March 
31, 1994. 


CONCLUSION OF LAW

The criteria for entitlement to an extension of a temporary 
total convalescent rating following surgery in November 1993 
beyond March 31, 1994 have not been met. 38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.30 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (1991).  That is, 
the Board finds that he has presented a claim, which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (1991).

38 C.F.R. § 4.30 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3), set forth below, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(A) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) 
or (3) of this section upon approval of the Adjudication 
Officer.

Service connection is in effect for a right ankle disability, 
which is currently evaluated as 30 percent disabling.

The veteran underwent a surgical excision of exostosis of the 
right ankle, without apparent complications, in November 
1993.  He was discharged from the VA hospital on November 24, 
1994 with crutches for ambulation.  He was to be followed-up 
at the VA clinic in two weeks.  He was seen at the VA 
outpatient clinic on December 20, 1993.  At that time the 
veteran reported right ankle pain as he was recovering from 
the ankle surgery.  He indicated that he had turned his ankle 
and that it was painful and swollen as a result.  The 
examination showed that the incision was healing.  The 
veteran was directed to wear a splint for a one week period.  
A VA medical record dated on January 26, 1994 revealed that 
the veteran complained of slight discomforts.  The examiner 
extended the period of convalescence for six weeks.  A VA 
outpatient treatment record dated in May 1994 shows that the 
veteran was very happy with his previous surgery, but that he 
had bilateral osteophytes which he wanted removed.  In 
October 1996, the RO extended the veteran's temporary total 
rating for convalescence through March 31, 1994.  

The veteran testified at a hearing officer before the hearing 
officer of the RO in August 1996.  He testified that he is 
entitled to an extension of 38 C.F.R. § 4.30 benefits because 
he never really healed from the November 1993 surgery and 
that he was convalescing until mid 1995.  He indicated that 
his ankle is still not healed and that he has been 
unemployable since 1992.

To summarize, the veteran has indicated that he has been 
unable to work due to the surgery.  The Board points out that 
38 C.F.R. § 4.30 applies to the time required by the veteran 
to recover from the surgery itself and not the degree of 
impairment present following the period of convalescence.  

In this regard the evidence reflects that following the 
veteran's surgery in November 1993, there were no 
complications resulting from the surgery.  When seen on 
January 26, 1994, the treating physician extended the period 
of convalescence for six weeks.  Accordingly, the RO extended 
the convalescence through March 31, 1994.  The May 1994 VA 
treatment records refect that the veteran had recovered from 
the surgery.  Accordingly, the preponderance of the evidence 
is against an extension of a temporary total rating for 
convalescence beyond March 31, 1994.

ORDER

Entitlement to an extension of a temporary total convalescent 
rating beyond March 31, 1994 is denied.


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1997).  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  When the 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).

A VA hospital discharge summary dated in December 1994 
reveals that the veteran underwent an excision of osteophytes 
of the right medial malleolus.  He was placed in a short leg 
cast.  At the time of his discharge it was remarked that the 
cast would be removed after the fourth orthopedic visit.  He 
was discharged with partial weightbearing with assistant 
devices.  He was seen on December 28, 1994.  At that time the 
cast was removed and an ace bandage was applied.  He was 
ambulating with crutches. He was to return to the VA clinic 
on January 11, 1995.  On January 11, 1995, it was remarked 
that the appointment was canceled.  He was scheduled for the 
next opening, which was May 1995.  This December 1994 surgery 
was similar to the November 1993 surgery.

The veteran underwent VA compensation examinations of the 
service connected low back and right ankle disabilities in 
March 1998.  However, the examination reports to not indicate 
what effect the veteran's service connected disabilities has 
on his employability.  The Board is of the opinion that such 
an opinion would be of assistance in this case.

For the reasons set forth above, the case is REMANDED for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of in formation forms 
in order to obtain copies of any private 
and VA medical records pertaining to 
current treatment for his service 
connected disabilities. The RO should 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claim. See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the VA facility 
in Bay Pines to furnish copies of any 
additional medical records covering the 
period from May 1995 to the present.

3.  It is requested that an appropriate 
specialist, preferably the VA physician 
who had been treating the veteran since 
1993 (see outpatient report, dated on May 
31, 1995) if available, review the claims 
folder and render an opinion as to amount 
of time required by the veteran to 
convalesce from the December 1994 right 
foot surgery.  treated the veteran 

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of al 
disabilities involving the lumbosacral 
spine.  The examining specialist must be 
provided with the veteran's claims folder 
and should review the veteran's medical 
history prior to conducting the 
examination.  All testing and any 
specialized examinations deemed necessary 
should be performed.  The examiner should 
be requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups and 
comment on the impact the service 
connected disabilities have on the 
veteran's ability to maintain gainful 
employment. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The purposes of this REMAND is to obtain additional 
information, and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate disposition thereof. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

